DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This Office action is in response to applicant’s RCE with amendment and arguments filed 11/22/2021.
Status of Claims 
	In applicant's amendments, claim 7 was cancelled, claims 1-6, and 16 were amended. Claims 1-6, and 8-18 are currently pending and considered below. An action on the merits now follows.
Response to Amendment
The rejections under 35 U.S.C. § 112(b) and 35 U.S.C. § 112(a) have been obviated in view of applicant’s amendments and arguments, and were withdrawn.  

Claim Objections
Claim 1 is objected to because of the following informalities:  Appropriate correction is required.
Claim 1, line 5: correct “such the” to ---such that the---
Claim 1, line 8: correct “first and second elongated foam pads” to –a first and a second elongated foam pad---.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1-6, 8-12, and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over US 4090706 A (Reda) in view of US 6202263 B1 (Harker) in further view of US 20180085614 A1 (Leier).
Regarding Independent Claim 1, Reda discloses an exercise device, comprising: a deformably resilient, loop-shaped cord having a unstretched circumferential cord length (rubber band 26); 
And a first (handle 28) and a second elongated pads (handle 29 and padding 36) each having a pad length coaxially disposed around the sleeve (Figure 3, handle 28, 29 and padding 36 are disposed axially around band 26 with handle 27’s pad length set by the telescopic connection of handle elements 28 and 29); 
the sum of the first and second pad lengths approximating the unstretched circumferential cord length (handle elements 28, 29 and padding 36 follow the circumferential band 26 along their lengths, see Figure 3).

    PNG
    media_image1.png
    391
    603
    media_image1.png
    Greyscale

Figure 3: Reda
Reda discloses the invention as substantially claimed, see above. Reda in a different embodiment discloses a sleeve (sleeve 21) around the elastic material (“it is desirable to cover that portion of the band which is intended to contact the body while an exercise is being performed. Any relatively soft pliable material might be affixed so as to cover the inner surface 19 of the band for this purpose” Col. 2, lines 23-28) but does not disclose said sleeve on the embodiment of Figure 3. Reda does not disclose a flexible sleeve having a sleeve length coaxially disposed around the cord; the sleeve length being longer than the cord length such that the sleeve is long enough that a user will not reach the sleeve’s full length during exercise; the first and second elongated pads being foam; and that the sum of the first and second pad lengths equals at least 70% the unstretched circumferential cord length.
 Harker teaches an analogous elastic stretch band device comprising: a deformably resilient, loop-shaped cord having a cord length (elastic member 12); a flexible sleeve having a sleeve length coaxially disposed around the cord (sleeve 16, Figure 1 for sleeve 16 disposed around member 12); the sleeve length being longer than the cord length (Col 4, lines 27-28 below; the sleeve may be up to seven times longer than the original length of the elastic member 12) such that the sleeve is long enough that a use will not reach the sleeve’s full length during exercise (Col. 4, lines 36-39; in as much as applicant has shown the sleeve 16 is of a length that allows the elastic member 12 to stretch up to a ratio of 7:1 such that a user is capable of exercising by stretching the elastic member 12 without reaching the full length of sleeve 16 during exercise).

    PNG
    media_image2.png
    220
    370
    media_image2.png
    Greyscale

Col. 4, lines 26-40: Harker

    PNG
    media_image3.png
    265
    720
    media_image3.png
    Greyscale

Figure 1: Harker
It would have been obvious to one skilled in the art prior to the effective filing date of the claimed invention to modify Reda with a sleeve as taught by Harker in order to protect the elastic member from wear and contact which may damage the elastic member (Col. 2, lines 24-26). 
Reda in view of Harker teaches the invention as substantially claimed, see above. Reda further discloses the pads as padding for gripping (handle units 28 and 29). Reda in view of Harker 
Leier teaches an analogous exercise device for stretching solving the same issue of providing padded grip locations comprising a first and second elongated foam pad (handles 113, 114) wherein the pads comprise foam (“handgrips, thigh-pad inserts, and leg pads can be manufactured from a variety of different materials, including open-cell and closed-cell foams, pliable polymeric materials, and natural materials” ¶ 17).  It would have been obvious to one skilled in the art prior to the effective filing date of the claimed invention to modify Reda’s handles to comprise foam as taught by Leier in order to provide cushioning to the padded material to better protect the user’s hand during gripping and to form fit to a user’s grip.
Reda in view of Harker and Leier teach the invention as substantially claimed, see above. Reda does not disclose the sum of the first and second pad lengths equals at least 70% the unstretched circumferential cord length.
Reda in view of Harker teaches the invention as substantially claimed, see above. Reda in view of Harker further teaches wherein the pad lengths are adjustable (Col. 3, lines 23-29 below discloses telescopically adjusting the length of handle 27 using openings 32-34 on the handle elements 28, 29). 

    PNG
    media_image4.png
    114
    352
    media_image4.png
    Greyscale

Reda in view of Harker and Leier do not disclose wherein the sum of the first and second pad lengths equals at least 95% the unstretched circumferential cord length. However, it would 
Regarding claim 2-6, Reda in view of Harker and Leier further teaches the sum of the first and second pad lengths to equals 95% to 100% the unstretched circumferential cord length (see Claim 1 above, the pad length as modified is at least 95% the unstretched circumferential cord length). 
	Regarding claim 8, Reda in view of Harker and Leier teaches the exercise device of claim 1 as substantially claimed, see above. Reda in view of Harker further teaches wherein: the exercise device exhibits a 1.25:1 to 7:1 stretch ratio with regard to a fully stretched sleeve length to an unstretched circumferential cord length (Col. 4, lines 32-39 and Col. 7, lines 8-13 below; sleeve 16 limits the stretching ratios from 1.25:1 to 7:1). Reda in view of Harker discloses the claimed invention except for a stretch ratio of 4:1.
In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

    PNG
    media_image5.png
    155
    429
    media_image5.png
    Greyscale

Col. 4, lines 32-39: Harker

    PNG
    media_image6.png
    87
    424
    media_image6.png
    Greyscale

Col. 7, lines 8-13: Harker
Regarding claim 9, Reda in view of Harker and Leier teaches the exercise device of claim 8 as substantially claimed, see above. Reda in view of Harker further teaches wherein: the exercise device exhibits a 1.25:1 to 7:1 stretch ratio with regard to a fully stretched sleeve length to an unstretched circumferential cord length (Col. 4, lines 32-39 and Col. 7, lines 8-13 above; sleeve 16 limits the stretching ratios from 1.25:1 to 7:1). Reda in view of Harker discloses the claimed invention except for a stretch ratio of 3.5:1.
In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Regarding claim 10, Reda in view of Harker and Leier teaches the exercise device of claim 1 as substantially claimed, see above. Reda in view of Harker further teaches wherein: the exercise device exhibits a 1.25:1 to 7:1 stretch ratio with regard to a fully stretched sleeve length to an unstretched circumferential cord length (Col. 4, lines 32-39 and Col. 7, lines 8-13 above; sleeve 16 limits the stretching ratios from 1.25:1 to 7:1). Reda in view of Harker discloses the claimed invention except for a stretch ratio of 2:1 to 5:1 which lies within the range of 1.25:1 to 7:1
Applicant has provided no criticality to the stretch ratio of 2:1 to 5:1 which is in the range of 1.25:1 to 7:1. It would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to select the ratio of 2:1 to 5:1 from the range of 1.25:1 to 7:1 in order to provide a stretch ratio that allows the user to exercise to their desired length, and since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
Regarding Claim 11, Reda in view of Harker and Leier further discloses the exercise device according to claim 1, wherein the first and second elongated pads are comprised of a high density, closed cell foam (closed-cell foams ¶ 17).
Regarding Claim 12, Reda in view of Harker and Leier teaches the invention as substantially claimed see above. Reda further discloses that any longitudinally expandable elastic material can be utilized (Col. 2, lines 17-21 below). Reda does not disclose wherein the cord is comprised of a latex tubing. 

    PNG
    media_image7.png
    111
    402
    media_image7.png
    Greyscale

Col. 2, lines 17-21: Reda
Harker further teaches wherein the cord/elastic member 12 is comprised of a latex tubing (Col. 2, lines 1-2, see Figure 1 for elastic member 12 being tubular). It would have been obvious to one skilled in the art prior to the effective filing date of the claimed invention to modify Reda’s cord to comprise of a latex tubing, as taught by Harker, in order to provide a material that has great elongation abilities with a material memory that allows it to return to nearly its original length even after repetitive use (Col. 3, lines 53-55: Harker).

    PNG
    media_image8.png
    38
    400
    media_image8.png
    Greyscale

Col. 2, lines 1-2: Harker
Regarding Independent Claim 16, Reda discloses an exercise device, comprising: 
a deformably resilient, loop-shaped cord having a unstretched circumferential cord length (rubber band 26); 
(handle elements 28, 29 and padding 36 follow the circumferential band 26 along their lengths).

    PNG
    media_image1.png
    391
    603
    media_image1.png
    Greyscale

Figure 3: Reda
first (handle 28) and second elongated pads (handle 29 and padding 36) each having a pad length coaxially disposed around the sleeve (Figure 3, handle 28, 29 and padding 36 are disposed axially around band 26 with handle 27’s pad length set by the telescopic connection of handle elements 28 and 29); 
Reda discloses the invention as substantially claimed, see above. Reda does not disclose a flexible sleeve having a sleeve length coaxially disposed around the cord; the sleeve length being longer than the cord length such that the sleeve does not bottom out the cord when the cord is stretched; and the sum of the first and second pad lengths equals 70% to 100% of the unstretched circumferential cord length.
Harker teaches an analogous exercise device comprising: a deformably resilient, loop-shaped cord having a cord length (elastic member 12); a flexible sleeve having a sleeve length coaxially disposed around the cord (sleeve 16, Figure 1 for sleeve 16 disposed around member 12) the sleeve length being longer than the cord length (Col 4, lines 27-28 below; the sleeve may be up to seven times longer than the original length of the elastic member 12) such that the sleeve does not bottom out the cord when the cord is stretched (Col. 4, lines 36-39; in as much as applicant has shown the sleeve 16 has a greater length than the elastic member 12 that allows the elastic member 12 to stretch up to a ratio of 7:1 such that a user is capable of exercising by stretching the elastic member 12 without bottoming out the elastic member 12 during exercise).

    PNG
    media_image2.png
    220
    370
    media_image2.png
    Greyscale

Col. 4, lines 26-40: Harker

    PNG
    media_image3.png
    265
    720
    media_image3.png
    Greyscale

Figure 2: Harker
It would have been obvious to one skilled in the art prior to the effective filing date of the claimed invention to modify Reda with a sleeve as taught by Harker in order to protect the elastic member from wear and contact which may damage the elastic member (Col. 2, lines 24-26). 
(Col. 3, lines 23-29 below; the length of handle 27 is adjusted telescopically using openings 32-34 on the handle elements 28, 29 to a length equal to 70% to 100% of the elastic band 26). 

    PNG
    media_image4.png
    114
    352
    media_image4.png
    Greyscale

	Reda in view of Harker does not disclose wherein the sum of the first and second pad lengths equals 70% to 100% of the circumferential cord length. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to extend the handle 27’s length to have the sum of the first and second pad lengths to equal 70%-100%  since it has been held that “where the only difference between the prior art and the claims was a recitation of the relative dimension of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distant from the prior art device.” In the instant case, the device of Reda would not operate differently with the claimed pad lengths relative to circumferential cord length. Further, applicant places no criticality on the lengths claimed, indicating various pad lengths relative to the circumferential cord length.
Regarding claim 17, Reda in view of Harker further teaches the exercise device of claim 16 as substantially claimed, see above. Reda in view of Harker further teaches wherein: the exercise device exhibits a 1.25:1 to 7:1 stretch ratio with regard to a fully stretched sleeve length to an unstretched circumferential cord length (Col. 4, lines 32-39 and Col. 7, lines 8-13 above; sleeve 16 limits the stretching ratios from 1.25:1 to 7:1). Reda in view of Harker discloses the claimed invention except for a stretch ratio of 2:1 to 5:1 which lies within the range of 1.25:1 to 7:1
Applicant has provided no criticality to the stretch ratio of 2:1 to 5:1 which is in the range of 1.25:1 to 7:1. It would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to select the ratio of 2:1 to 5:1 from the range of 1.25:1 to 7:1 in order to limit the range of motion of the user and to prevent damage to the elastic element within the sleeve from overstretching, and since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.

Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over US 4090706 A (Reda) in view of US 6202263 B1 (Harker) and US 20180085614 A1 (Leier) in further view of US 20130244840 A1 (Thompson). 
Regarding Claim 13, Reda in view of Harker and Leier teaches the invention as substantially claimed see above. Reda further discloses that any longitudinally expandable elastic material can be utilized (Col. 2, lines 17-21 above). Reda does not disclose wherein the cord is comprised of an elastic fabric.
Thompson teaches an analogous exercise device comprising a cord (elastic member 130) wherein the cord is comprised of an elastic fabric (“The elastic member 130 can include, for example, a first bungee cord 132 and a second bungee cord 134. Examples of other types of elastic members that may also be used include: rubber strips enshrouded with fabric; springs, elastic fabric and any other type of elongated elastic material.” ¶ 19: emphasis added). 

    PNG
    media_image9.png
    253
    493
    media_image9.png
    Greyscale

Figure 3: Thompson
It would have been obvious to one skilled in the art prior to the effective filing date of the claimed invention to modify Reda’s cord to be comprised of an elastic fabric, as taught by Thompson, in order to provide a lightweight material that is resistant to tearing.
Regarding Claim 14, Reda in view of Harker and Leier teaches the invention as substantially claimed see above. Reda further discloses that any longitudinally expandable elastic material can be utilized (Col. 2, lines 17-21 below). Reda does not disclose wherein the cord is comprised of a spring.
Thompson teaches an analogous exercise device comprising a cord (elastic member 130) wherein the cord is comprised of a spring (“The elastic member 130 can include, for example, a first bungee cord 132 and a second bungee cord 134. Examples of other types of elastic members that may also be used include: rubber strips enshrouded with fabric; springs, elastic fabric and any other type of elongated elastic material.” ¶ 19: emphasis added; the elastic member 130 is alternatively a spring or an elastic fabric/rubber). 
It would have been obvious to one skilled in the art prior to the effective filing date of the claimed invention to modify Reda’s cord to be comprised of a spring, as taught by Thompson, in order to provide a higher resistance to diversify a user’s workout.
Claims 15 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over US 4090706 A (Reda) in view of US 6202263 B1 (Harker) and US 20180085614 A1 (Leier) in further view of US 20180318630 A1 (Young et al).
Regarding claim 15 and 18, Reda in view of Harker teaches the invention as substantially claimed, see above. Reda in view of Harker do not teach the first and second pad are colored in a manner that indicates a level of elastic resistance among a plurality of different levels of elastic resistance.
Young teaches an analogous exercise device comprising color coded bands (“series of color-coded bands, each with increasing levels of resistance” ¶ 3). It would have been obvious to one skilled in the art prior to the effective filing date of the claimed invention to modify Reda’s invention with color coding to indicate levels of resistance for easy identification (“a different amount of resistance, each color coded to indicate the level” ¶ 7).
Response to Arguments
Applicant's arguments filed 11/22/2021 have been fully considered but they are not persuasive. 
Regarding Pages 6-7, pertaining to the claim limitation: “the sleeve length being longer than the cord length such that the sleeve is long enough that a user will not reach the sleeve’s full length during exercise”. 
Applicant seems to be arguing for a narrower interpretation than what is claimed, likewise “such that the sleeve is long enough that a user will not reach the full length during exercise” is functionality/intended use language. As applicant suggested Harker does disclose the sleeve member 16 provides a “maximum allowable stretch limit” however this limitation is different than applicants claimed limitation. Applicant’s claimed limitation states that that the sleeve length is greater than the cord length which Harker teaches with the sleeve length being at most 7 times longer than the unstretched cord length (“Col. 7, lines 8-10). Applicant’s claim limitation also states that the sleeve is long enough that a user will not reach the sleeve’s full length during exercise. If the prior art structure is capable of performing the intended use, then it meets the claim. In this particular case applicant has not defined the exercise being performed nor a numerical length of the sleeve/cord. As such if a user were to pull the cord to twice its length during exercise then the sleeve would not reach its full length (at a stretch ratio of 7:1) and thus meets the requirements for this particular claim limitation. 
Regarding Pages 7-8, pertaining to “the sum of the first and second pad lengths approximating the unstretched cord length, such that the sum of the first and second pad lengths equals at least 70% the unstretched circumferential cord length”. Applicants arguments have been fully considered by are not persuasive. As defined in the claim applicant has defined “approximating the unstretched cord length” to be “at least 70% the unstretched circumferential cord length”. Furthermore applicant further defines within the specification and in claims 2-6 (handle elements 28, 29) circumferentially around the cord (band 26) that are to be gripped by a user during exercise and are adjustable in length relative to the unstretched length of the cord/band 26. Likewise Reda’s figures seem to show the handles as about 70% the relative length of the cord; however it is noted that drawings are not always drawn to scale. Therefore, Reda does not disclose what the adjustable length is relative to the cord/band 26 numerically is; however, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to extend the handle 27’s length to have the sum of the first and second pad lengths to equal to 70/80/85/90/95% since it has been held that “where the only difference between the prior art and the claims was a recitation of the relative dimension of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distant from the prior art device.” In the instant case, the device of Reda would not operate differently with the claimed pad length as the length is already adjustable relative to the unstretched cord length. Further, applicant places no criticality on the length claimed, indicating various pad lengths relative to the circumferential cord length with the specification and claims. Therefore it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have the sum of the first and second pad lengths to equal at least 95% the unstretched circumferential cord length, and since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY T MOORE whose telephone number is (571)272-0063.  The examiner can normally be reached on Monday - Thursday 7:00am - 4:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on (571) 272-4966.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).






/ZACHARY T MOORE/Examiner, Art Unit 3784         

/LOAN B JIMENEZ/Supervisory Patent Examiner, Art Unit 3784